Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed January 7, 2020, is a reissue of U.S. Patent 8,759,818 (hereafter the '818 patent), which issued from U.S. application Serial No. 12/643,420 (the ‘420 application) with claims 1-28 on June 24, 2014.

Statutory Disclaimer and IPR Certificate
	As set forth in MPEP 1410, “[p]ursuant to 37 CFR 1.173(a)(1), applicant is required to include a copy of any disclaimer (37 CFR 1.321 ), certificate of correction (37 CFR 1.322 –1.324 ), reexamination certificate (37 CFR 1.570  and 1.997 ) or certificate from a trial before the Patent Trial and Appeal Board (PTAB) (37 CFR 42.80 ) issued in the patent for which reissue is requested.”  Accordingly, Applicant is required to provide a copy of the statutory disclaimer and IPR certificate that have published/issued for the ‘818 patent.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 29-92 directed to an aryl-substituted anthracene compound and an organic electronic device.  Claims 29 and 49, as presented in the amendment filed 09/19/2022, are representative and reproduced below.
29. (New)  An aryl-substituted anthracene compound having Formula 1:

    PNG
    media_image1.png
    268
    439
    media_image1.png
    Greyscale

wherein:
R1 through R8 are the same or different at each occurrence and are selected from the group consisting of H, D, alkyl, alkoxy, aryl, aryloxy, siloxane, and silyl;
Ar1 and Ar2 are the same or different and are selected from the group consisting of aryl groups; and
Ar3 and Ar4 are the same or different and are selected from the group consisting of H, D, and aryl groups;
wherein
the compound has at least one D,
Ar1 is a hydrocarbon aryl,
Ar3 is selected from the group consisting of hydrocarbon aryl, H, and D,
and
at least one of Ar2 and Ar4 comprises dibenzofuran.

49. (New)  An organic electronic device comprising a first electrical contact layer, a second electrical contact layer, and at least one active layer therebetween, wherein the active layer comprises an aryl-substituted anthracene compound having Formula I:

    PNG
    media_image1.png
    268
    439
    media_image1.png
    Greyscale

wherein:
R1 through R8 are the same or different at each occurrence and are selected from the group consisting of H, D, alkyl, alkoxy, aryl, aryloxy, siloxane, and silyl;
Ar1 and Ar2 are the same or different and are selected from the group consisting of aryl groups; and
Ar3 and Ar4 are the same or different and are selected from the group consisting of H, D, and aryl groups;
wherein
the compound has at least one D,
Ar1 is a hydrocarbon aryl,
Ar3 is selected from the group consisting of hydrocarbon aryl, H, and D,
and
at least one of Ar2 and Ar4 comprises dibenzofuran.

Dependent claims 55, 56, 81 and 82 use the transitional phrase “consists essentially of” to describe the active layer of the electronic device.  According to MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG Industries v. Guardian Industries, 156 F.3d at 1355, 48 USPQ2d at 1355.  See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003).

Rejections Overcome
The 35 USC 112, second paragraph, rejection of claims 89-92 has been overcome by Applicant’s amendment of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-58, 60-84 and 86-92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2008/0315754 to Kawamura et al (hereinafter “Kawamura”) in view of U.S. Patent Application Publication 2003/0134140 to Li et al (hereinafter “Li”) and U.S. Patent 8,012,609 to Takeda1 (hereinafter “Takeda”).
Kawamura teaches anthracene derivative compounds and an organic electroluminescent (EL) device utilizing the compounds (see ¶ 0001).  Kawamura’s anthracene derivative compounds of formulas (2) to (7) and (12) are reproduced below, and contain a dibenzofuran group when Kawamura’s X is O:

    PNG
    media_image2.png
    208
    288
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    187
    293
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    186
    296
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    167
    292
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    214
    409
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    174
    437
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    179
    438
    media_image8.png
    Greyscale

wherein the substituents and parameters are defined in ¶ 0038, 0041-0042, 0044, 0048-0049, 0055-0056, 0062-0063, 0069-0071 and 0089-0092 (see also ¶¶ 0037, 0040, 0043, 0047, 0054, 0061 and 0068; and Kawamura’s claims 2 to 7).  Exemplary compound species are compounds 1 to 30 on pp. 35-53.  Kawamura’s compound 1 (p. 35, ¶ 0186) and compound 5 (p. 37, ¶ 0194) are presented below for illustration purposes only:

    PNG
    media_image9.png
    156
    302
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    160
    321
    media_image10.png
    Greyscale

In Kawamura’s compounds 1 and 5, each of the instant R1 through R8 is hydrogen, the instant Ar2 is aryl (phenyl), and the instant Ar4 is dibenzofuran.  Alternatively, Ar2 in compounds 1 and 5 comprises the dibenzofuran and the phenyl group to which it is attached, and Ar4 is hydrogen.  In compound 1, the instant Ar1 is aryl (naphthyl) and the instant Ar3 is hydrogen.  In compound 5, the instant Ar1 is aryl (phenyl) and the instant Ar3 is aryl (naphthyl).
As a further alternative with respect to claims 63, 79, 86, 87 and their dependent claims, Kawamura more generally teaches anthracene derivatives of formula (1), reproduced below from ¶¶ 0024-0026, containing a benzofuran group when X is O:

    PNG
    media_image11.png
    625
    302
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    90
    297
    media_image12.png
    Greyscale

wherein the parameters and groups are further discussed in ¶¶ 0027-0035.  Almost all of the benzofuran-containing exemplary compounds on pp. 13-17 of Kawamura are pertinent to those here claimed.  For illustration purposes only, the following benzofuran-containing exemplary anthracene compounds of Kawamura are reproduced below from pp. 14 and 16:
	
    PNG
    media_image13.png
    160
    410
    media_image13.png
    Greyscale

             
    PNG
    media_image14.png
    175
    324
    media_image14.png
    Greyscale

In these compounds, each of the instant R1 through R8 is hydrogen; the instant Ar2 is aryl (phenyl), the instant Ar4 in the first compound is benzofuran joined with two additional phenyl rings wherein each of the rings is joined by a single bond to the benzofuran, the instant Ar4 in the second compound is benzofuran, the instant Ar1 in each of the compounds is aryl (phenyl) and the instant Ar3 in each of the compounds is aryl (naphthyl). 
Kawamura further teaches that the organic EL device comprises an anode, a cathode and a light emitting layer between the anode and cathode, wherein the light emitting layer contains the anthracene derivative as a host compound (see ¶¶ 0095-0096, 0108 and 0112; Example 5 and claim 13).  The light emitting layer further contains a fluorescent or phosphorescent dopant compound (see ¶¶ 0095-0096 and claims 13-14).  The dopant compound can be an amino-substituted chrysene or an amino-substituted anthracene, as per instant claims 57 and 83 (see ¶¶ 0097-0103).  Kawamura’s organic EL device comprises a hole injection layer between the anode and light emitting layer, as per instant claims 58 and 84 (see ¶ 0109).
Kawamura’s anthracene compounds differ from those here claimed in that Kawamura’s anthracene compounds lack a deuterium (D) in place of at least one of the hydrogen atoms of the compounds.
Kawamura’s anthracene compounds are double bond conjugated compounds.  They are used in the light-emitting layer of the organic EL device as a light-emitting material (see ¶ 0096).
Li teaches conjugated organic semiconductor compounds for use in optoelectronic devices, such as a light emitting device, wherein one or more hydrogens of the compounds are deuterated (see Abstract; ¶¶ 0001, 0007 and 0032-0034; and Figs. 1 and 2).  The conjugated compounds include linear conjugated organic compounds with at least 5 conjugated bonds, wherein protons linked to the conjugated bonds are partially or fully deuterated (see ¶ 0025).  The conjugated compounds also include a cyclic ring, fused cyclic ring, and combinations thereof, that form a conjugated organic compound or a polymer with at least 5 conjugated bonds, wherein protons linked to the conjugated bonds are partially or fully deuterated (see ¶ 0027).  The conjugated compounds also include a heterocyclic ring, fused heterocyclic ring, and combinations thereof, that form a conjugated organic compound or a polymer with at least 5 conjugated bonds, wherein protons linked to the conjugated bonds are partially or fully deuterated (see ¶ 0028).
In ¶ 0009, Li teaches the advantages of having deuterium in place of hydrogen in the conjugated compound:
[0009] Deuterium is also found to act as an apparent electron-donating inductive substituent relative to hydrogen.  The isotope effects may be applied in the design of new luminescent materials with enhanced charge-injection ability.  Additionally, it is know [sic] that the C-D bond is shorter than the C-H as a result of the anharmonicity of the bond stretching potential.  [M. L. Allinger and H. L. Flanagan, J. Computational Chem. 1983, 4(3), 399].  This means the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices.  Deuterated luminescent material may also have a higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate.

Takeda teaches an organic electroluminescent device comprising a pair of electrodes; and an organic layer between the pair of electrodes, wherein the organic layer includes a light-emitting layer and contains a deuterated compound represented by the following formula (I), e.g., formula (Ia), (Ib) or (Ic):

    PNG
    media_image15.png
    109
    131
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    137
    156
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    134
    157
    media_image17.png
    Greyscale
  
    PNG
    media_image18.png
    37
    81
    media_image18.png
    Greyscale

   Formula (I)              Formula (Ia)                 Formula (Ib)              Formula (Ic)


wherein the groups and parameters in the formulas are defined and discussed at col. 3, line 64 through col. 12, line 35.  It is especially preferred that all hydrogen atoms are deuterium (see col. 4, lines 16-27).  Exemplary compounds are presented at cols. 11-49 and include, for example, those having a phenylene or anthracene comprising the L1a or L1b group:

    PNG
    media_image19.png
    240
    407
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    217
    418
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    190
    409
    media_image21.png
    Greyscale

(see cols. 25-28).  
	Takeda teaches that the compound of the invention has excellent chemical stability and undergoes less deterioration, for example, decomposition of materials during device operation.  It is therefore possible to prevent deterioration in the efficiency or life of the organic electroluminescence device which will otherwise occur by the decomposition product (see col. 3, lines 43-49).  With respect to the fact that the compound is deuterated, Takeda teaches the following at col. 7, lines 29-45:
As to the proportion of deuterium atoms substituting for hydrogen atoms in each substituent, the higher the better in most cases.  This is because the positions having undergone deuterium substitution are thought to be inactive against chemical reactions affecting deterioration of pertinent materials as compared to the case where hydrogen atoms are present at the positions without substitution.  In addition, activities toward chemical reactions vary with the kinds of substituents.  Therefore, it is thought that the range of the preferred proportion also varies depending on the kind of the substituent concerned. For example, the proportion in a case where the substituent is an alkyl group is preferably from 10 to 100%, more preferably from 50 to 100%, especially preferably from 80 to 100%.  In a case where the substituent is an aryl group, the proportion is preferably from 20 to 100%, more preferably from 70 to 100%, especially preferably from 85 to 100%.

Like Kawamura’s compounds, Takeda’s deuterated compounds are used as the host material in the organic electroluminescent device (see col. 54, lines 10-14 and col. 115, lines 16-22).  In fact, Takeda made head-to-head comparisons of organic electroluminescent devices containing the deuterated compound as the host vis-a-vie such devices containing the non-deuterated version of the compound as the host and found that the devices containing the deuterated host provided for a longer luminance half-life (the time in which the luminance is decreased to 50% of the initial value) (see col. 127-143, especially col. 134, lines 9-19 and the results in Tables 1-4).
Takeda concludes by noting that using the deuterated compound as the host material provides for improved efficiency and durability of the organic electroluminescent device (see col.143, line 64 through col. 144, line 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the conjugated, light-emitting anthracene compounds of Kawamura, such as the four exemplary compounds in Kawamura noted above, such that deuterium is used in place of one of more of the hydrogens so as to provide for better thermal stability, longer lifetime in an optoelectronic device, improved durability and/or higher electroluminescent quantum yield as a result of a smaller non-radiative triplet rate, as taught by Li and Takeda.  In particular, in view of the head-to-head half-life data in Takeda, this is a matter of applying a known technique to a known material, i.e., deuteration of a host material in the light emitting layer of an OLED, so as to obtain the predictable result of a more durable OLED.
With respect to claims 30-33 and 50-53, Kawamura teaches that the Rc group(s) on the dibenzofuran in formulas (2) to (6) can be a “substituent” (see ¶¶ 0038, 0041, 0048, 0055 and 0062).  Similarly, in Kawamura’s formulas (7) and (12), the R15 to R18 groups on the benzofuran can be a substituent, and adjacent R15 to R18 may form a saturated or unsaturated ring (see ¶¶ 0069 and 0089).  Kawamura discusses substituents with respect to its formula (1), which is a general formula that encompasses Kawamura’s anthracene derivative compounds (see ¶¶ 0024-0035).  The substituent is more preferably an aryl group, but two or more substituents may be coupled to form a ring (see ¶¶ 0033-0035).  Accordingly, Kawamura renders obvious having the dibenzofuran ring in formulas (2) to (6), (7) and (12) bonded to an aryl by a single bond, i.e., as a substituent to the benzofuran.  Additionally, Kawamura renders obvious two adjacent groups on the dibenzofuran fused together to form a saturated or unsaturated ring.
Claims 34-38, 42-44, 46, 48, 62, 64-68, 72-74, 76, 78 and 88 set forth the percentage or location of the deuterium.  With the replacement of hydrogen with deuterium in Kawamura’s anthracene compounds, at least one of the hydrogens on the anthracene portion thereof, i.e., at least one of the instant R1 to R8, and/or at least one of the hydrogens in the remaining aryl portions of Kawamura’s anthracene compounds, e.g., the phenyl, naphthyl, dibenzofuran and/or benzofuran portion, would be replaced with deuterium.  Each of said hydrogens in Kawamura’s compounds is a hydrogen of the conjugated compound, as per the teachings of Li.
Furthermore, with respect to the percent deuterium, as noted above, Li teaches replacing one or more hydrogens of the conjugated compound with deuterium.  In fact, the compounds prepared in Li’s Examples 1 and 8, i.e., compounds 4 and 28, are 100% deuterated (see ¶¶ 0038 and 000080 of Li).  As also noted above, Takeda especially prefers that all hydrogen atoms are deuterium (see col. 4, lines 16-27).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have determined an appropriate level of deuteration, such as the at least 10%, at least 50% or 100% deuteration as here claimed, so as to take advantage of the better thermal stability, longer optoelectronic device lifetime, and higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate, as taught by Li.
With respect to claims 40, 41, 70, and 71, Kawamura teaches the R1 to R4 and R5 to R8 in its general formula (1), i.e., the Rb group(s) in Kawamura’s more specific formulas (1) to (6), or the R51 to R54 and R55 to R58 in formulas (7) and (12), can be hydrogen or a substituent, wherein the more preferred substituent is alkyl or aryl (see ¶¶ 0024-0028, 0033-0035, 0038, 0041-0042, 0048-0049, 0055-0056, 0062-0063, 0070, 0087, especially ¶ 0035).  The R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb in Kawamura’s compounds are in the same locations on the anthracene ring as the instant R1 to R4 and R5 to R8.  The selection of Kawamura’s more preferred alkyl or aryl substituent for any one or more of Kawamura’s R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb, such as at the position corresponding to the instant “R2” as per instant claims 41 and 71, and the remaining groups are H or D, as per the teachings of Kawamura and Li, would have been obvious so as to prepare a suitable light-emitting anthracene compound according to the express teachings of Kawamura and Li.
With respect to claims 46, 47, 76, and 77, the following compounds from Kawamura, which are also noted above, are exemplary:


    PNG
    media_image10.png
    160
    321
    media_image10.png
    Greyscale


    PNG
    media_image14.png
    175
    324
    media_image14.png
    Greyscale


In each of these compounds, Ar3 is naphthyl, as here claimed.  With respect to Ar2, and as an alternative to what is discussed above, Ar2 in these compounds is dibenzofuran joined by a single bond to phenyl, or benzofuran joined by a single bond to phenyl, i.e., the respective Ar2 in the two compounds are:

    PNG
    media_image22.png
    120
    123
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    128
    102
    media_image23.png
    Greyscale
.  With respect to Ar4, Kawamura teaches that the dibenzofuran or benzofuran can have a substituent.  In particular, see R15 to R20 in Formulas (a) and (a’) in ¶¶ 0025 and 0073, R11 to R18 in Formulas (7) and (12) (¶¶ 0068 and 0088), and Rc in each of Formulas (2) to (6) (¶¶ 0037, 0040, 0047, 0054, and 0061).  The substituent corresponds to the claimed Ar4 and can be an aryl group having preferably 6 to 30 ring carbon atoms, more preferably 6 to 15 ring carbon atoms, such as a phenyl group, a naphthyl group, a phenanthryl group, or a biphenyl group, as here claimed (see ¶¶ 0028-0029 and 0033-0035).
As an alternative with respect to claims 76 and 77, the following compound from Kawamura, which is also noted above, is exemplary:

    PNG
    media_image13.png
    160
    410
    media_image13.png
    Greyscale

In this compound, Ar3 is naphthyl, as here claimed.  Ar2 is 
                                
    PNG
    media_image24.png
    111
    123
    media_image24.png
    Greyscale
 
and thus, Ar4 is the remaining phenyl group that is attached to the benzofuran.
Claims 56 and 82 require that the active layer is an electroactive layer that consists essentially of a first host material chosen from the compound having Formula I, a second host material and an electroactive dopant compound.  Claims 89-92 require that the active layer is an electroactive layer and comprises a first host material chosen from compounds having Formula I and a second host material that is non-deuterated.  As noted above, Kawamura teaches that the light emitting layer contains the anthracene derivative as a host compound, i.e., as the instant first host compound, and further contains a fluorescent or phosphorescent dopant compound (see ¶¶ 0095-0096, 0108 and 0112, Example 5 and claims 13-14).  According to the ‘818 patent (col. 3, lines 37-41), “[t]he term ‘host material’ is intended to mean a material to which a dopant is added.  The host material may or may not have electronic characteristic(s) or the ability to emit, receive, or filter radiation.  In some embodiments, the host material is present in higher concentration.”  Kawamura further teaches that two or more dopants can be used in combination (¶ 0097), and thus, one dopant corresponds to the claimed dopant, while the other dopant corresponds to the claimed second host material.  Examples of the dopant are given in ¶ 0097, and none are required to be deuterated.  Alternatively, Kawamura teaches that the light emitting layer may further contain a known light emitting material, a hole injecting material or an electron injecting material (see ¶ 0110).  The known light emitting material, the hole injecting material or the electron injecting material corresponds to the claimed second host material.  In yet another alternative, Kawamura teaches that a light emitting material or a host material can be used together with the anthracene derivative compound (see ¶ 0112).  The light emitting material or host material corresponds to the claimed second host material, and as seen in ¶ 0112, the material is not required to be deuterated.
In yet another alternative, Takeda teaches that its deuterated compound can be used in combination with a compound which is identical in structure except that part or all of the deuterium atoms in the structure are replaced by hydrogen atoms (see col. 13, lines 21-33).  Takeda also teaches that when the compound represented by the formula (I) is used as the host material, a host compound other than the compound of the invention can be present (see col. 117, lines 23-27).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used Kawamura’s deuterated host in combination with a non-deuterated host with the expectation of improved efficiency or life of the OLED, as taught by Takeda. 


Claims 59 and 85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura in view of Li and Takeda as applied to claims 29-58, 60-84 and 86-92 above, and further in view of U.S. Patent Application Publication 2008/0023676 to Hsu (hereinafter “Hsu”).
Kawamura in view of Li and Takeda is relied upon for the reasons stated above in Rejection No. 1.  As noted above, Kawamura teaches that its organic EL device comprises a hole injection layer between the anode and light emitting layer (see ¶ 0109).  The hole injecting material can be a conductive polymer (see ¶ 0113).
Kawamura, Li and Takeda do not specifically teach using at least one fluorinated acid polymer with the conductive polymer.  
Hsu teaches that organic light-emitting devices generally have the structure anode/buffer layer/EL material/cathode, and that the buffer layer, which corresponds to Kawamura’s hole injecting layer, is typically made of an electrically conducting polymer and facilitates the injection of holes from the anode into the EL material layer (see Abstract and ¶¶ 0006-0007).  Hsu further includes a fluorinated polymer acid in the buffer layer to improve the properties thereof, including thermal stability (see ¶¶ 0008-0009, Example 3 and Comparative Example C).
Alternatively, since Hsu teaches a buffer layer is typically an electrically conducting polymer and facilitates the injection of holes from the anode into the EL material layer (active layer), the improvement in properties is interpreted to also mean enhanced injection of holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hole injection layer (buffer layer) of Kawamura in view of Li and Takeda by using a conductive polymer/fluorinated polymer acid formulation so as to provide for improved properties, such as improved thermal stability and/or enhanced hole injection.

Claims 40, 41, 70 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura in view of Li and Takeda as applied to claims 29-58, 60-84 and 86-92 above, and further in view of U.S. Patent Application Publication 2007/0247063 to Murase et al (hereinafter “Murase”).
Kawamura in view of Li and Takeda is relied upon for the reasons stated above in Rejection No. 1, and, as noted above, renders obvious claims 40, 41, 70 and 71.  Murase provides yet further rationale for the obviousness.
As set forth in Rejection No. 1, the selection of Kawamura’s more preferred alkyl or aryl substituent for any one or more of Kawamura’s R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb, such as at the position corresponding to the instant R2 as per claims 41 and 71, and the remaining groups are H or D, as per the teachings of Kawamura and Li, would have been obvious so as to prepare a suitable light-emitting anthracene compound according to the express teachings of Kawamura as modified by Li.
Like the instant R1 to R8, Kawamura’s R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb are the groups on the anthracene ring.  Similar to Kawamura and the instant claims, Murase teaches a light emitting device material comprising an anthracene compound that is useful as a fluorescent dye (i.e., a light-emitting material) and a charge transporting material, and having the general formula (1) (see ¶¶ 0001 and 0016):

    PNG
    media_image25.png
    558
    299
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    47
    301
    media_image26.png
    Greyscale


Thus, Murase’s R1 to R8 on the anthracene ring correspond to the claimed R1 to R8.  Murase teaches several compounds, such as compounds 6, 20, 36, 37 and 38,   wherein R2 is alkyl or aryl, as here claimed (see pp. 5-12 of Murase).  For example, Murase’s compound 6 has the formula:

    PNG
    media_image27.png
    213
    248
    media_image27.png
    Greyscale
.
According, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared the anthracene derivative compound of Kawamura in view of Li and Takeda such that any one or more of Kawamura’s R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb, is alkyl or aryl, such as at the position corresponding to the instant R2, because Kawamura specifically teaches alkyl or aryl as preferred substituents for these R groups, and because similar, known anthracene compounds in the prior art having a similar function as Kawamura’s anthracene compound also have alky or aryl substitution at the instant R2 position of the anthracene ring, as shown by Murase.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-48 of copending Application No. 16/751,032 (the ‘032 reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘032 reference application are directed to an aryl-substituted anthracene compound of Formula 1

    PNG
    media_image28.png
    246
    420
    media_image28.png
    Greyscale

and an organic electronic device containing the compound, and teach the limitations of the instant claims the difference being that the ‘032 reference application claims do not require at least one of Ar2 and Ar4 is dibenzofuran or benzofuran.  More generally, claim 39 of the ‘032 reference application sets forth that at least one of Ar1 to Ar4 is dibenzofuran or benzofuran.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared the compound of Formula 1 in the ‘032 reference application claims such that at least one of Ar2 and Ar4 is dibenzofuran or benzofuran because claim 39 of the ‘032 reference application teaches that at least one of Ar1 to Ar4 can be dibenzofuran or benzofuran.  
While it is further noted that the instant claims require that Ar1 is hydrocarbyl aryl, it is noted that the ‘032 reference application claims (see claims 26 and 39) also teach that Ar1 is an aryl group, which includes hydrocarbyl aryl, such as phenyl.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments and the Declaration under 37 CFR §1.132 by Woolchul Lee (hereinafter “Lee Declaration”) filed September 19, 2022 have been fully considered but they are not persuasive.
Arguments with respect to Rejection Nos. 1-3:
Applicant argues that, at best, an “obvious to try” rationale is set forth because Li discloses a general idea for potential improvement of certain semiconductor organic compounds (Remarks, pp. 29-30).  In particular, Applicant argues the following on p. 31 of the Remarks (emphasis in original):
Li does not provide guidance on which semiconductor organic compounds to modify (i.e., any “double bond conjugated compounds’ as suggested by the Office Action).  Li also provides no suggestion as to how or where to modify any particular anthracene derivative, let alone any of Kawamura’s anthracene derivatives.  For example, Li does indicate which or how many hydrogen atoms in Kawamura’s anthracene derivative(s) should be replaced with deuterium, or how one of ordinary skill in the art would go about accomplishing such deuteration.  Li does not teach or suggest location(s) of hydrogen atoms to be deuterated for any effect, the effective number of deuterium atoms per molecule, or the effect of the numerous possible combinations of locations and number of deuterated atoms.  Li provides no guidance at all.  Thus, the Office Action essentially asserts that Li would have motivated one of ordinary skill in the art to vary all parameters or try each of numerous possible choices of which and how many hydrogen atoms in Kawamura’s anthracene derivatives should be deuterated (without guidance as to how to accomplish that deuteration) until a successful result was achieved (without guidance as to what property/properties would be altered).  Such an allegation cannot support an obviousness rejection.

These arguments are unpersuasive and do not take into account the express teachings of Li and the additional prior art of record, e.g., Takeda.  As set forth in rejection No. 1, there is ample rationale for modifying the conjugated, light-emitting anthracene compounds of Kawamura such that deuterium is used in place of one of more of the hydrogens thereof.  Li teaches that the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices (see ¶ 0009).  In ¶ 0009, Li further teaches that a deuterated luminescent material may also have a higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate.  
Takeda teaches that positions having undergone deuterium substitution are thought to be inactive against chemical reactions affecting deterioration of pertinent materials as compared to the case where hydrogen atoms are present at the positions without substitution (see col. 7, lines 29-45).  Takeda further teaches that its deuterated compound used as a host material in an OLED provides for improved efficiency and durability, i.e., lifetime, of the OLED (see col.143, line 64 through col. 144, line 11).
As to which compounds to deuterate, Li teaches that the deuterated organic semiconductor materials are preferably luminescent (¶ 0011), and that one or more hydrogen atoms of a conjugated chromophore or conjugated polymer are deuterated (¶ 0023).  Kawamura’s anthracene compounds are conjugated chromophores (see ¶ 0096).  Li teaches that the conjugated chromophore can contain the following fused ring structure:

    PNG
    media_image29.png
    87
    178
    media_image29.png
    Greyscale

where n>2 (see ¶¶ 0024-0027 of Li).  When n is 3, the fused ring is an anthracene as in Kawamura’s compounds (see ¶¶ 0024-0027 of Li).
In fact, Kawamura’s compounds, like Takeda’s deuterated compounds, are used as the host material in the light emitting layer of the organic electroluminescent device and are conjugated (see ¶¶ 0095-0096, 0108 and 0112, Example 5 and claim 13 of Kawamura; and col. 54, lines 10-14, cols. 13-49, and col. 115, lines 16-22 of Takeda).  In other words, deuteration of conjugated host materials with the goal of improving OLED durability is known in the art.
	As to the location and number of deuterium atoms, the compounds prepared in Li’s Examples 1 and 8, i.e., compounds 4 and 28, are 100% deuterated (see ¶¶ 0038 and 000080 of Li).  Similarly, Takeda especially prefers that all hydrogen atoms are deuterium (see col. 4, lines 16-27); and teaches that the proportion of deuterium in a case where a substituent is an alkyl group is especially preferably from 80 to 100%, and in a case where the substituent is an aryl group, the proportion is also especially preferably from 85 to 100% (see col. 7, lines 29-45).

	Applicant cites the two previously submitted Rule 1.132 declarations, i.e., the Herron Declaration and the Chabinyc Declaration, for a lack of reasonable expectation of success that any property of Kawamura’s compound would be improved, and that Li would not have provided one of ordinary skill in the art with guidance for deuterating Kawamura’s anthracene derivatives (Remarks, pp. 31-34).  The Lee Declaration is cited for the proposition of unexpected results (Remarks, pp. 34-35).
	These arguments are unpersuasive.  The Herron Declaration was found unpersuasive in the Office Actions mailed 09/21/2021 and 04/19/2022.  The Chabinyc Declaration was found unpersuasive in the Office Action mailed 04/19/2022.  The reasons set forth in the Office Actions mailed 09/21/2021 and 04/19/2022 are herein incorporated by reference.  Additional reasons are set forth below.
The figure in ¶ 12 of the Herron Declaration allegedly showing no detectable enhancement of lifetime data upon deuteration of a red dopant compound, is reproduced below and is illegible.  The figure is also illegible in the copy of the Herron Declaration present in the ‘818 patent file.  It is unclear which set of data corresponds to which curve, and thus, contrary to the Herron Declaration, ¶6 of the Lee Declaration and ¶ 7 of the Chabinyc Declaration, a definitive conclusion cannot be reached from the data.

    PNG
    media_image30.png
    309
    652
    media_image30.png
    Greyscale

If anything, at the y-axis (voltage) value of 0.5, the curves show a time ranging from around 12,000 hours to over 13,000 hours.  This appears to be consistent with the ‘818 patent’s comparative data in, for example, Tables 4 and 5 of the ‘818 patent specification and ¶ 14 of the Herron Declaration, which show projected lifetime for an OLED having a non-deuterated host (not a dopant as in the Herron Declaration), on the order of 10,000 or 11,000 hours vs lifetime of an OLED having a deuterated host on the order of 14,000 hours.  Thus, as set forth in the Office Action mailed 04/19/2022, the Chabinyc Declaration’s assertion in ¶ 7 that Dr. Herron’s results may indicate that the dopant is sensitive to degradation and that performance of devices similar to those tested by Li do not improve when the dopant is deuterated, is unsupported by factual evidence. 
Furthermore, it is unknown to what degree red dopant 1 was deuterated and in what amount it is present.  Most of the instant claims are so broad as to include replacing a single deuterium with hydrogen, and the deuterated compound can be present in any amount.  Even further, the structure, the layers and compounds in the devices used to generate the data in ¶ 12 of the Herron Declaration are not provided.  It is unknown in what layer and at what proportion the red dopant 1 was used in the “typical architecture OLED device” set forth in ¶ 12.  Most of the instant claims are so broad as to encompass use of the claimed deuterated compound as a dopant or host.  To the extent that improved OLED lifetime due to deuteration of a host does not apply to a dopant, or the dopant is present in too small an amount to provide detectable lifetime improvement, then the instant clams are not commensurate in scope.  Indeed, Takeda prefers that its deuterated host compound makes up from 80 to 99.9 mass percent of the light emitting layer (see col. 13, lines 4-8).
As seen in ¶ 13, the Herron Declaration contrasts the lifetime data in the figure in ¶ 12 of the Herron Declaration with that of Table 2 in ¶ 13, i.e., Table 2 of the ‘818 patent.  The data in Table 2 of the ‘818 patent was generated using Compound A in Example 1 (col. 39 of the ‘818 patent) as the non-deuterated host, and a deuterated version of Compound A, i.e., compound “H14” as the inventive host (see cols. 39-40 and Tables 1 and 2 of the ‘818 patent).  Compounds A and H14 are reproduced below:
 
    PNG
    media_image31.png
    268
    116
    media_image31.png
    Greyscale
                   
    PNG
    media_image32.png
    266
    148
    media_image32.png
    Greyscale

Neither of these compounds is within the scope of the claimed compound because they do not have at least one of Ar2 and Ar4 comprising a dibenzofuran.  Accordingly, the Herron Declaration’s allegation in ¶ 13 of significant and substantial increase in lifetime from the data in Table 2 is inapposite since none of the compounds tested are within the scope of those here claimed.  The same applies to the ‘818 patent’s Tables 5-7, which are cited in ¶¶ 14-15 of the Herron Declaration.  
The Lee Declaration compares lifetime data of OLEDs prepared using deuterated compounds within the scope of the instant claims vis-a-vie OLEDs prepared using the corresponding non-deuterated version of the compounds.  The deuterated compounds were 94.5% (p. 6) and 96.4% (p. 7) deuterated.  The Lee Declaration asserts that the OLEDs with deuterated hosts had significantly improved lifetimes (see ¶ 3).
However, the better lifetime results for the OLED device containing deuterated hosts in the Lee Declaration, as well as in the tables of the ‘818 patent cited in the Herron Declaration, are expected.  As noted above, Li teaches that “the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices.” (See ¶ 0009).  Additionally, the results are expected in view of the fact that, as noted above, Takeda did similar head-to-head comparisons of OLEDs containing deuterated and corresponding non-deuterated hosts and found that the OLEDs containing the deuterated hosts provided for better durability, as measured in terms of the time in which the luminance is decreased to 50% of the initial value (see col. 127-143, especially col. 134, lines 9-19 and the results in Tables 1-4).  Takeda concludes by noting that using the deuterated compound as the host material provides for improved efficiency and durability of the organic electroluminescent device (see col.143, line 64 through col. 144, line 11, emphasis added).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof."  In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
 	To the extent anything unexpected is shown in the Lee Declaration (it is maintained that nothing unexpected is shown), none of the claims are commensurate in scope with the percentage of deuteration, i.e., 94.5% and 96.4%, or the fact that the compounds were used as hosts as opposed to dopants in the OLEDs.  Applicant is reminded that the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).   
	¶ 4 of the Lee Declaration further argues that “[t]t is my opinion that these results of Exhibit B Table 3 [in the Lee Declaration] contradict the Office Action’s assertion that a person of ordinary skill in the art would have expected deuteration of any and all semiconductor organic compounds to have higher quantum efficiency based on Li’s disclosure.
This argument is unpersuasive.  According to Li’s ¶ 0009 (emphasis added), “[d]euterated luminescent material may also have a higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate.”  The “may also” implies optionality.  Takeda is silent concerning an effect of deuteration of the host on quantum yield.  Instead, Takeda teaches that “it is possible to improve a light extraction efficiency and improve an external quantum efficiency by processing a surface shape of the substrate (for example, forming a pattern with minute irregularities), controlling the refractive index of the substrate, the ITO layer and/or the organic layer, or controlling the film thickness of the substrate, the ITO layer and/or the organic layer.” (See col. 122, lines 21-27).  Thus, the fact that the Lee Declaration found no difference in quantum efficiency when comparing OLEDs using deuterated vs non-deuterated host compounds is of no consequence.  If anything, the fact that Table 3 in the Lee Declaration shows no difference in quantum efficiency when comparing OLEDs using deuterated vs non-deuterated host compounds further supports that Applicant has shown nothing unexpected or superior.

With respect to claims 56, 58, 82, 84 and 89-92, Applicant argues that “[b]ecause host materials are not expected to radiate significant amounts of light and because Li is silent on deuterating a host material, it would not have been obvious to try deuterating a host material to increase quantum efficiency and luminance efficiency of an OLED device as a whole.  Similarly, the Office Action fails to demonstrate that one of ordinary skill in the art would have had any motivation to increase quantum efficiency or luminance efficiency in host material (a non-radiative OLED component).” (Remarks, p. 35).
These arguments are unpersuasive.  Li provides ample rationale for deuterating Kawamura’s conjugated chromophores - “the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices.” (See ¶ 0009).  Similarly, Takeda teaches and provides examples showing that using a deuterated compound as the host material provides for improved durability of the organic electroluminescent device (see Tables 1-4 and col.143, line 64 through col. 144, line 11).

With respect to claims 89-92, Applicant argues the following on pp. 35-36 of the Remarks:
Claims 89-92 recite that the claimed deuterated anthracene derivative is a host material in combination with a non-deuterated second host material.  The Examiner Interview Summary dated July 26, 2022, contends that “the expectation would be that the deuterated compound would provide its advantages even if with a non-deuterated host.”  However, no evidence of record supports such an expectation. See, e.g., M.P.E.P. § 2143.01(IV).  By contrast, the present inventors found such a result to be surprising, stating “[t]he projected lifetime more than doubles, even with the presence of a non-deuterated second host material.”  Specification at column 62, lines 24-26.  Moreover, a person of ordinary skill in the art would not have been motivated to combine a deuterated host material with a second non-deuterated host material.  According to the Office Action, increased deuteration would have been expected to result in increased performance. OA at 31.  Thus, the rejection of claims 89-92 is further contradicted by the Office Action’s logic.

	Applicant’s arguments are unpersuasive.  The example at col. 62, lines 24-26 of the ‘818 patent is a comparison of Example 11 and Comparative F (see col. 59, line 60 through col. 62, line 26).  Example 11 uses a deuterated host material outside of the claimed invention, and thus, the comparison does not correspond to the claimed invention.  Nonetheless, the results are fully expected in view of the above noted teachings of Li and Takeda of increasing device lifetime/durability.  This is especially true in view of the fact that said comparison uses a small amount of the non-deuterated host, i.e., 5% non-deuterated host, and 82.5% deuterated host (see col. 61, line 31 of the ‘818 patent).  Of note, Takeda teaches that its deuterated compound can be used in combination with a compound which is identical in structure except that part or all of the deuterium atoms in the structure are replaced by hydrogen atoms (see col. 13, lines 21-33).  Takeda also teaches that when the compound represented by the formula (I) is used as the host material, a host compound other than the compound of the invention can be present (see col. 117, lines 23-27).  Nothing unexpected has been shown by mixing a deuterated host and a non-deuterated host.

Arguments with respect to the nonstatutory double patenting rejections:
	Applicant requests reconsideration of the nonstatutory double patenting rejections in view of their arguments discussed above and claim amendment (Remarks, p. 36).
	After reconsideration of the arguments and amendment, the nonstatutory double patenting rejections are maintained.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,759,818 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed:

/ALAN D DIAMOND/Patent Reexam Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexam Specialist
Central Reexamination Unit 3991     
/Jean C. Witz/Supervisory Patent Reexam Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Takeda is of record in the information disclosure statement filed 03/16/2020.